DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3 and 6 - 10 are allowable over the Prior Art of Record because it fails to teach or suggest an artifact for use in calibrating a laser tracker, the artifact comprising a first end plate coupled to said first end of said main segment, said first end plate defining first and second receiving apertures; a first protruding member extending from said proximal end of said first detachable segment, said first protruding member of said first detachable segment being configured to be received by said first receiving aperture of said first end plate when the artifact is in the deployed configuration; and -2-4845-8046-0503.1Serial No. 16/215,319a second protruding member extending from said proximal end of said first detachable segment, said second protruding member of said first detachable segment being configured to be received by said second receiving aperture of said first end plate when the artifact is in the deployed configuration, wherein the second protruding member defines a void for receiving a locking feature when the artifact is in the deployed configuration, thereby 

Claims 11, 13 and 16 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a method of storing an artifact, the artifact being configured for calibrating a laser tracker, the method wherein the first detachable segment includes opposed proximal and distal ends, said proximal end of said first detachable segment being configured to selectively engage with said first end of said main segment, wherein the artifact comprises a first end plate coupled to the first end of the main segment, the first end plate defining first and second receiving aperture; a first protruding member extending from the proximal end of the first detachable segment, the first protruding member of the first detachable segment being configured to be received by the first receiving aperture of the first end plate when the artifact is in the deployed configuration; and a second protruding member extending from the proximal end of the first detachable segment, the second protruding member of the first detachable segment being configured to be received by the second-6-4845-8046-0503.1Serial No. 16/215,319 receiving aperture of the first end plate when the artifact is in the deployed configuration, the method further comprising disengaging a locking feature from the second protruding member prior to detaching the first detachable segment from the main segment, wherein the second protruding member defines a void for receiving the locking feature when the artifact is in the deployed configuration, thereby moving the first detachable segment to a locked configuration, and wherein 

Claims 21 - 26 are allowable over the Prior Art of Record because it fails to teach or suggest an artifact for use in calibrating a laser tracker, the artifact comprising a main segment having opposed first and second ends, said first end comprising a first end plate defining a first receiving aperture; and a first detachable segment having opposed proximal and distal ends, said proximal end comprising a first attachment plate and a first protruding member extending therefrom, wherein said first protruding member extends into said first receiving aperture and engages with said first end plate when the artifact is in the deployed configuration, and wherein said first attachment plate abuts said first end plate when the artifact is in the deployed configuration in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
February 17, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861